       Case 2:20-cv-00229-GJF-SMV Document 8 Filed 02/24/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

BMO HARRIS BANK N.A.,

       Plaintiff,

v.                                                                     No. 20-cv-0229 GJF/SMV

BRENT BUTTRAM and REVA BUTTRAM,

       Defendants.

                                  ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte. On April 10, 2020, Defendant

Brent Buttram filed a voluntary petition for relief under Chapter 7 of the United States Bankruptcy

Code, thereby triggering an automatic stay in this separate civil action. See 11 U.S.C. § 362;

[Doc. 6] at 1. In Defendant Brent Buttram’s bankruptcy case, an order was issued on July 20, 2020,

discharging him. In re Brent Layne Buttram, No. 20-10778-t7, [Doc. 46]. Thus, on July 20, 2020,

it appears that the automatic stay in this matter terminated. See 11 U.S.C. § 362(c)(2)(C).

However, Plaintiff has taken no further action to pursue its claims.

       IT IS THEREFORE ORDERED that Plaintiff show cause no later than March 26, 2021,

why the bankruptcy stay is not lifted and why Plaintiff should not immediately serve Defendant

Brent Buttram.

       IT IS SO ORDERED.

                                                             ______________________________
                                                             STEPHAN M. VIDMAR
                                                             United States Magistrate Judge
